DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a honeycomb structure comprising: a pillar-shaped honeycomb structure body that includes porous partition walls arranged to surround a plurality of cells functioning as fluid through channels extending from a first end face to a second end face,  the honeycomb structure body being configured to include a circumferential portion that includes an outermost circumference in a cross section perpendicular to a direction of extension of the cells of the honeycomb structure body and a central portion that is arranged in a central portion excluding the circumferential portion in the cross section, wherein in the cross section perpendicular to the direction of extension of the cells, a shape of the cells is a triangle or a hexagon having at least one symmetrical axis, and a shape of the cells formed in the central portion and a shape of the cells formed in the circumferential portion are congruent or similar shapes, in the shape of the cells, a number of the symmetrical axes is defined as A, a number of vertices of the shape of the cells is defined as N, and a value shown in a following Equation (1) is defined as ϴ, an arrangement direction of the cells in the circumferential portion is inclined in a range of ϴ -15° to ϴ +15° with respect to an arrangement direction of the cells in the central portion.
Equation(1):  ϴ = 180 . N
		           A      6

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774